Exhibit 10.40


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into as of this
14th day of November, 2015, by and between Vertex Pharmaceuticals Incorporated,
a Massachusetts corporation (together with its successors and assigns, the
“Company”), and Michael Parini (the “Executive”).
W IT N E S S E T H
WHEREAS, the Company is employing the Executive as the Company’s Executive Vice
President, Chief Legal Officer; and
WHEREAS, the Executive has been designated as a member of the Executive and
Management Committees of the Company;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which
mutually is acknowledged, the Company and the Executive (each individually a
“Party”, and together the “Parties”) agree as follows:
1. DEFINITIONS.
“Base Salary” shall mean the Executive’s base salary in accordance with Section
4 below.
“Board” shall mean the Board of Directors of the Company.
“Cause” shall mean (i) the Executive is convicted of a crime involving moral
turpitude, (ii) the Executive commits a material breach of any provision of this
Agreement not involving the performance or nonperformance of duties, or (iii)
the Executive, in carrying out the Executive’s duties, acts or fails to act in a
manner that is determined, in the sole discretion of the Board, after written
notice of any such act or failure to act and a reasonable opportunity to cure
the deficiency has been provided to the Executive, to be (A) willful gross
neglect or (B) willful gross misconduct resulting, in either case, in material
harm to the Company unless such act, or failure to act, was believed by the
Executive, in good faith, to be in the best interests of the Company.
“Change of Control” shall have the meaning set forth in the Change of Control
Agreement.


“Change of Control Agreement” shall mean the Change of Control letter agreement
between the Company and the Executive of even date herewith.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Common Stock” shall mean the common stock of the Company.




--------------------------------------------------------------------------------

Exhibit 10.40


“Disability” or “Disabled” shall mean a disability as determined under the
Company’s long-term disability plan or program in effect at the time the
disability first occurs, or if no such plan or program exists at the time of
disability, then a “disability” as defined under Section 22(e)(3) of the Code.
“Effective Date” shall mean January 4, 2015.
“Good Reason” shall mean that, without the Executive’s consent, one or more of
the following events occurs:
(i)
the Executive’s duties are materially diminished to an extent that results in
either (A) the Executive no longer being an “officer,” as such term is defined
in Rule 16a-1(f) promulgated under the Securities Exchange Act of 1934; or (B)
the Executive ceases to be a member of the executive management team of the
Company; or

(ii)
the Executive’s Base Salary is decreased unless such reduction is part of an
across-the-board proportionate reduction in the salaries of the Company’s senior
management team; or

(iii)
the office to which the Executive is assigned is relocated to a place 35 or more
miles away and such relocation is not at the Executive’s request or with the
Executive’s prior agreement (and other than, for Executives assigned to the
Company’s principal executive offices, in connection with a change in location
of the Company’s principal executive offices);

provided that Good Reason shall not exist unless and until within 30 days after
the event giving rise to Good Reason under either (i) or (ii) above has
occurred, the Executive delivers a written termination notice to the Company
stating that an event giving rise to Good Reason has occurred and identifying
with reasonable detail the event that the Executive asserts constitutes Good
Reason under either (i) or (ii) above and the Company fails or refuses to cure
or eliminate the event giving rise to Good Reason on or within 30 days after
receiving such notice. To avoid doubt, the termination of the Executive’s
employment would become effective at the close of business on the thirtieth day
after the Company receives the Executive’s termination notice, unless the
Company cures or eliminates the event giving rise to Good Reason prior to such
time.
“Severance Payment” shall mean an amount equal to the sum of the Base Salary in
effect on the date of termination of Executive’s employment, plus the amount of
the Target Bonus for the Executive for the year in which the Executive’s
employment is terminated; provided, however, that if the Executive terminates
the Executive’s employment for Good Reason based on a reduction in Base Salary,
then the Base Salary to be used in calculating the Severance Payment shall be
the Base Salary in effect immediately prior to such reduction in Base Salary.




--------------------------------------------------------------------------------

Exhibit 10.40


“Target Bonus” shall mean the target cash bonus for which the Executive is
eligible on an annual basis, at a level consistent with the Executive’s title
and responsibilities, under the Company’s bonus program then in effect and
applicable to the Company’s senior executives generally.
2. TERM OF EMPLOYMENT.
The Company hereby employs the Executive, and the Executive hereby accepts such
employment, continuing until termination in accordance with the terms of this
Agreement. The period during which the Executive is employed hereunder is
referred to in this Agreement as the “term of employment.”
3. POSITION.
On the Effective Date, the Executive is employed as the Company’s Executive Vice
President, Chief Legal Officer, reporting to the Company’s President & Chief
Executive Officer.
4. BASE SALARY.
The Executive’s annualized Base Salary as of the date of this Agreement is
$500,000, payable in accordance with the regular payroll practices of the
Company. The Base Salary shall be reviewed no less frequently than annually, and
any changes thereto (which shall thereafter be deemed the Executive’s Base
Salary) shall be solely within the discretion of the Board.
5. TARGET BONUS PROGRAM.
During the term of employment, the Executive shall be eligible to participate in
the Company’s Target Bonus program (and other cash incentive compensation
programs) applicable to the Company’s senior executives, as any such programs
are established and modified from time to time by the Board in its sole
discretion, and in accordance with the terms of such program.
6. INCENTIVE COMPENSATION PROGRAMS/SIGN-ON AWARDS.
(a) During the term of employment, the Executive shall be eligible to
participate in the Company’s incentive compensation programs applicable to the
Company’s senior executives, as such programs may be established and modified
from time to time by the Board in its sole discretion.
(b) Sign-On Cash Bonus: The Executive shall receive a sign-on cash bonus in the
amount of $250,000 payable (with appropriate deductions as required by law) to
the Executive at the first regular pay date applicable to the Executive after
the Effective Date. If the Executive terminates this Agreement without Good
Reason, and other than as a result of death or Disability, during the period
commencing on the Effective Date and ending on the first anniversary of the




--------------------------------------------------------------------------------

Exhibit 10.40


Effective Date, the Executive shall repay the sign-on cash bonus to the Company
within 30 days of such termination.
(c) Sign-On Restricted Stock Grant: The Executive will purchase, in accordance
with the terms of a Restricted Stock Award agreement executed and delivered to
the Company by the Executive on the Effective Date (the “Grant Date”), 13,800
shares of the Company’s Common Stock, at a purchase price per share of $0.01.
This grant, including but not limited to the vesting schedule and the Company’s
right to repurchase these shares, shall be subject to the other terms and
conditions specified in a separate Restricted Stock Award agreement attached
hereto as Exhibit A.
(d) Sign-On Stock Option Grant: The Executive shall be granted a stock option
under the Company’s 2013 Stock and Option Plan (the “Stock Plan”) to purchase
68,000 shares of the Company’s common stock at a price equal to the Fair Market
Value of Vertex’s shares, as defined in the Stock Plan, on the Effective Date.
The option will vest and become exercisable as to equal numbers of shares
quarterly in arrears over the four year period commencing on the Effective Date,
and as otherwise specified herein and in the Stock Plan, and shall be subject to
the other terms and conditions specified in a separate agreement attached hereto
as Exhibit B.
    
7. EMPLOYEE BENEFIT PROGRAMS.
During the term of employment, the Executive shall be entitled to participate in
all employee welfare and pension benefit plans, programs and/or arrangements
offered by the Company to its senior executives, as such plans, programs and
arrangements may be amended from time to time, to the same extent and on the
same terms applicable to other senior executives. Nothing in this section shall
preclude the Company from amending or terminating any of its employee benefit
plans, programs or arrangements.
8. VACATION.
During the term of employment, the Executive shall be entitled to paid vacation
days each calendar year in accordance with the Company’s vacation policy then in
effect.
9. TERMINATION OF EMPLOYMENT.
(a) Termination in Connection with a Change of Control. To the extent the
Executive is entitled, in connection with the Executive’s termination of
employment, to severance or other benefits under the Change of Control
Agreement, the Executive shall not be entitled to corresponding benefits under
this Section 9.
(b) Termination by the Company for Cause; or Termination by the Executive
without Good Reason. If the Company terminates the Executive’s employment for
Cause, or if the Executive voluntarily terminates the Executive’s employment,
other than for Good Reason,




--------------------------------------------------------------------------------

Exhibit 10.40


death or Disability, the term of employment shall end as of the date specified
below, and the Executive shall be entitled to the following:
(i)
Base Salary earned by Executive but not paid through the date of termination of
Executive’s employment under this Section 9(b); and

(ii)
any amounts earned, accrued or owing to the Executive but not yet paid under
Sections 5, 6, or 7 above.

Termination by Company for Cause shall be effective as of the date noticed by
the Company. Voluntary termination by Executive other than for Good Reason,
death or Disability shall be effective upon 90 days’ prior written notice to the
Company and shall not be deemed a breach of this Agreement.
(c) Termination by the Company Without Cause; or Termination by the Executive
for Good Reason. If the Executive's employment is terminated by the Company
without Cause (other than due to death or Disability), or is terminated by the
Executive for Good Reason (in accordance with the notice and cure provisions set
forth in the definition of “Good Reason” above), the Executive shall be entitled
to the following (provided that, with respect to (iii) and (v) such amounts
shall be subject to and in exchange for a general release of all claims against
the Company, its subsidiaries, and their officers, directors, agents and
representatives, which is executed by Executive and becomes enforceable and
non-revocable within 60 days of the date of termination):
(i)
Base Salary earned by Executive but not paid through the date of termination of
Executive’s employment under this Section 9(c);

(ii)
all incentive compensation awards earned by Executive but not paid prior to the
date of termination of Executive’s employment under this Section 9(c);

(iii)
a cash payment to the Executive in an amount equal to the Severance Payment,
payable within ten days after the execution of a general release and expiration,
without revocation, of any applicable revocation periods under the general
release provided that if the 60-day period during which the release is required
to become effective and irrevocable begins in one calendar year and ends in
another calendar year, the Severance Payment shall not be made before the first
day of the second calendar year;

(iv)
any amounts earned, accrued or owing to the Executive but not yet paid under
Sections 5, 6 or 7 above;

(v)
if COBRA coverage is elected by the Executive, the Company shall pay the cost of
insurance continuation premiums on the Executive’s behalf (whether or not
covered by COBRA) to continue standard medical, dental and life insurance





--------------------------------------------------------------------------------

Exhibit 10.40


coverage for the Executive (or the cash equivalent of same in the event the
Executive is ineligible for continued coverage) until the earlier of:
(A)
the date 12 months after the date the Executive’s employment is terminated; or

(B)
the date, or dates, on which the Executive receives equivalent coverage and
benefits under the plans, programs and/or arrangements of a subsequent employer
(such coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis).

If Executive is a “specified employee” under Section 409A(a)(2)(B)(i) of the
Code, any payment of “nonqualified deferred compensation” (as defined under
Section 409A of the Code and related guidance) attributable to a “separation
from service” (as defined under Section 409A of the Code and related guidance)
shall not commence until the first full business day that is more than six
months after the applicable separation from service (“Deferred Payment Date”).
Any payments that would otherwise have been made between the separation from
service and the Deferred Payment Date, but for this paragraph, shall be made in
a lump sum on the Deferred Payment Date. Payments that, in any case, are
scheduled to be made after the Deferred Payment Date shall continue according to
the applicable payment schedule. To the extent that the termination of the
Executive’s employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code (as the result of further services that reasonably
are anticipated to be provided by the Executive to the Company at the time the
Executive’s employment is terminated), the payment of any nonqualified deferred
compensation will be further delayed until the date that is the first full
business day that is more than six months after the date of a subsequent event
constituting a separation of service under Section 409A(a)(2)(A)(i) of the Code.
10. ASSIGNABILITY; BINDING NATURE.
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.
11. REPRESENTATIONS.
The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement, and that the performance of its obligations under
this Agreement will not




--------------------------------------------------------------------------------

Exhibit 10.40


violate any agreement between it and any other person, firm or organization. The
Executive represents and warrants that no agreement exists between her and any
other person, firm or organization that would be violated by the performance of
the Executive’s obligations under this Agreement.
12. INDEMNIFICATION; INSURANCE.
The Executive shall at all times be indemnified and eligible for advancement of
expenses on the same basis as is provided for the Company’s other executive
officers and in accordance with the provisions of the Company’s charter and
by-laws then in effect. The Executive shall also be covered under all of the
Company’s policies of liability insurance maintained for the benefit of its
directors and officers on the same basis as is provided for its other executive
officers.
13. ENTIRE AGREEMENT; TERMINATION.
This Agreement, the agreements referenced herein and the Employee
Non-Disclosure, Non-Competition & Inventions Agreement between the Executive and
the Company contain the entire understanding and agreement between the Parties
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the Parties with respect thereto. Subject to the terms of this
Agreement, the Company shall be entitled to terminate the Executive’s employment
at any time, and the Executive may terminate the Executive’s employment by the
Company, at any time subject to the provisions of Section 9(b) of this
Agreement, in each case by written notice provided in accordance with Section 20
of this Agreement.
14. AMENDMENT OR WAIVER.
No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company
provided that the Company may, without the Executive’s consent, unilaterally
adopt amendments that may be required so that this Agreement continues to comply
with applicable law or regulations, including without limitation Section 409A of
the Code, provided such amendments do not adversely affect the benefits to the
Executive under this Agreement. No waiver by either Party of any breach by the
other Party of any condition or provision contained in this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the Executive or an authorized
officer of the Company, as the case may be.
15. SEVERABILITY.
If any provision or portion of this Agreement shall be determined to be invalid
or unenforceable for any reason, in whole or in part, the remaining provisions
of this Agreement




--------------------------------------------------------------------------------

Exhibit 10.40


shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law.
16. SURVIVORSHIP.
The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.
17. BENEFICIARIES/REFERENCES.
The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of the Executive’s incompetence, reference in this
Agreement to the Executive shall be deemed, where appropriate, to refer to the
Executive’s beneficiary, estate or other legal representative.
18. GOVERNING LAW/JURISDICTION.
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of The Commonwealth of Massachusetts without reference to
principles of conflict of laws.
19. RESOLUTION OF DISPUTES.
Any disputes arising under or in connection with this Agreement may, at the
election of the Executive or the Company, be resolved by binding arbitration, to
be held in Massachusetts in accordance with the Rules and Procedures of the
American Arbitration Association. If arbitration is elected, the Executive and
the Company shall mutually select the arbitrator. If the Executive and the
Company cannot agree on the selection of an arbitrator, each Party shall select
an arbitrator and the two arbitrators shall select a third arbitrator, and the
three arbitrators shall form an arbitration panel that shall resolve the dispute
by majority vote. Judgment upon the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof. Costs of
the arbitrator or arbitrators and other similar costs in connection with an
arbitration shall be shared equally by the Parties; all other costs, such as
attorneys’ fees incurred by each Party, shall be borne by the Party incurring
such costs.




--------------------------------------------------------------------------------

Exhibit 10.40


20. NOTICES.
All notices that are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, addressed as follows:
If to the Company:    Vertex Pharmaceuticals Incorporated
50 Northern Avenue
Boston, MA 02210
Attn: Chief Executive Officer
        
If to the Executive:    at the Executive’s home address listed in the Company
records.
Any such notice shall be deemed to have been given: (a) when delivered if
personally delivered or sent by facsimile on a business day; (b) on the business
day after dispatch if sent by nationally-recognized overnight courier; and/or
(c) on the fifth business day following the date of mailing if sent by mail.
21. HEADINGS.
The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
22. COUNTERPARTS.
This Agreement may be executed in two or more counterparts.
23. SECTION 409A COMPLIANCE.
It is the intention of the Company and the Executive that this Agreement and the
payments provided for herein meet the requirements of Section 409A of the Code,
to the extent applicable to this Agreement and such payments. The Company and
the Executive agree to cooperate in good faith in preparing and executing, at
such time as sufficient guidance is available under Section 409A and from time
to time thereafter, such amendments to this Agreement, if any, as the Executive
may reasonably request solely for the purpose of assuring that this Agreement
and the payments provided hereunder meet the requirements of Section 409A.
Nothing in this Section 23 shall require the Company to increase the Executive’s
compensation or make the Executive whole for any requested changes.
24. TAX WITHHOLDING; NO GUARANTEE OF ANY TAX CONSEQUENCES.
All payments hereunder shall be subject to all applicable withholding for any
federal, state or local income taxes including any excise taxes under the Code.
Notwithstanding any




--------------------------------------------------------------------------------

Exhibit 10.40


other provision of this Agreement to the contrary or other representation, the
Company does not in any way guarantee the tax consequences of any payment or
compensation under this Agreement including, without limitation, under Section
409A of the Code.




--------------------------------------------------------------------------------

Exhibit 10.40


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
Vertex Pharmaceuticals Incorporated
/s/ Jeffrey M. Leiden
Jeffrey M. Leiden, M.D., Ph.D.
Chairman, President & Chief Executive Officer

    
Executive
/s/ Michael Parini
Michael Parini





